DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 11 and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-12, 14 and 15 of U.S. Patent No. 10505080 B2 (hereinafter 080). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach phosphors having the general molecular formula (MA)1(TA)3( TD)1(XB)4:E, wherein 
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, and combinations thereof, 
- TA is Li, 
- TD is selected from a group of tetravalent metals which comprises Si, 
- XB is O, and 
claims 1, 11, 19-23, 25 and 27-30 and 080 claims 1, 2, 4-6, 10-12 and 14).
Both also teach wherein the phosphor which has a crystal structure in which TA and TD, are surrounded by XB and the resultant structural units are linked via common corners and edges to form a three-dimensional spatial network having cavities or channels and MA is arranged in the cavities or channels (instant claim 2 and 080 claim 9). 
Both also teach wherein the phosphor crystallizes in the space group I4/m (instant claims 18, 24 and 26 and 080 claims 3, 13 and 15).  The main difference between the claims is that the 080 claims recite the phosphor in a lighting device and the instant claims do not recite a lighting device. 

Claims 1, 2, 11 and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10711192 B2 (hereinafter 192). Although the claims at issue are not identical, they are not patentably distinct from each other because the 192 claims teach a phosphor that overlaps the instantly claimed phosphor having the general molecular formula (MA)1(TA)3( TD)1(XB)4:E, wherein 
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, and combinations thereof, 
- TA is Li, 
- TD is selected from a group of tetravalent metals which comprises Si, 

E is selected from a group which comprises Eu, Ce, Yb, Mn and combinations thereof (instant claims 1, 11, 19-23, 25 and 27-30 and 119 claims 1 and 3-10).
Both also teach wherein the phosphor which has a crystal structure in which TA and TD, are surrounded by XB and the resultant structural units are linked via common corners and edges to form a three-dimensional spatial network having cavities or channels and MA is arranged in the cavities or channels (instant claim 2 and 119 claim 2). 
The 119 claims are silent regarding space groups.  However, col 20, ln 14-16 of the disclosure of 119 defines the phosphors as crystallizing in the space group I41/a, I4/m or P-1 as set forth in instant claims 18, 24 and 26.  The main difference between the claims is that the 080 claims recite the phosphor in a lighting device and the instant claims do not recite a lighting device. 

Claims 1, 2, 11 and 18-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Application No. 16/202182 (hereinafter 182). Although the claims at issue are not identical, they are not patentably distinct from each other because the 182 claims teach a phosphor that overlaps the instantly claimed phosphor having the general molecular formula (MA)1(TA)3( TD)1(XB)4:E, wherein 
- MA is selected from a group of monovalent metals which comprises Li, Na, K, Rb, Cs, and combinations thereof, 
- TA is Li, 

- XB is O, and 
E is selected from a group which comprises Eu, Ce, Yb, Mn and combinations thereof (instant claims 1, 11, 19-23, 25 and 27-30 and 182 claims 1-3 and 5-10).
Both teach wherein the phosphor which has a crystal structure in which TA and TD, are surrounded by XB and the resultant structural units are linked via common corners and edges to form a three-dimensional spatial network having cavities or channels and MA is arranged in the cavities or channels (instant claim 2 and 182 claim 4). 
Both also teach overlapping methods of making the phosphor (instant claim 31 and 182 claim 11).
The 182 claims are silent regarding space groups.  However, para [0199] of the publication of the disclosure of 182 defines the phosphors as crystallizing in the space group I41/a, I4/m or P-1 as set forth in instant claims 18, 24 and 26.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 11 and 18-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8, 12 and 14 of U.S. Application No. 16/637282 (hereinafter 282). Although the claims at issue are not identical, they are not patentably distinct from each other because the 282 claims teach a phosphor that overlaps the instantly claimed phosphor having the general molecular formula (MA)1(TA)3( TD)1(XB)4:E, wherein 

- TA is Li, 
- TD is selected from a group of tetravalent metals which comprises Si, 
- XB is O, and 
E is selected from a group which comprises Eu, Ce, Yb, Mn and combinations thereof (instant claims 1, 11, 19-23, 25 and 27-30 and 282 claims 6-8, 12 and 14).
The 282 claims are silent regarding the phosphor having a crystal structure in which TA and TD, are surrounded by XB and the resultant structural units are linked via common corners and edges to form a three-dimensional spatial network having cavities or channels and MA is arranged in the cavities or channels as set forth in instant claim 2 and is silent regarding space groups as set forth in instant claims 18, 24 and 26.  However, the phosphor formulas overlap.  See MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established’. Therefore, because the phosphor formulas overlap, one of ordinary skill in the art would expect the same structures and space groups, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734